Citation Nr: 0414960	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  95-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement  to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
hands.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from September 1970 to 
September 1974 and from September 1977 to February 1995.

This matter cam to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
When the case was most recently before the Board in October 
2000, the issues of service connection for arthritis of 
joints other than hands and shoulders, and for a facial rash 
were denied.  The issues of service connection for arthritis 
of the hands and shoulders were remanded for further 
development.

While in remand status, the RO granted service connection for 
synovitis of the hands.  

The Board also notes that as requested the veteran was 
scheduled for a hearing before a hearing officer at the RO in 
June 1996.  In a letter dated in June 1996, the veteran 
advised the RO, through his representative, that he wished to 
withdraw his request for an RO hearing, with the right to 
request one in the future.  Neither he nor his representative 
has since requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the veteran's 
claims have been accomplished.

2.  The veteran does not have arthritis of either shoulder or 
either hand.




CONCLUSION OF LAW

Arthritis of either hand or either shoulder was not incurred 
in or aggravated by active military service and it may not be 
presumed to have been incurred or aggravated therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, e.g. a letter 
dated in April 2003, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the information required from him in order for VA to 
obtain evidence and information in support of his claims, the 
assistance that VA would provide in obtaining evidence and 
information on his behalf, and the evidence that he should 
submit if he did not desire VA's assistance in obtaining such 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence that would be pertinent to 
his claim and requested him to submit such evidence or 
provide the information necessary for the RO to obtain such 
evidence.  Therefore, to this extent, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App., Jan. 13, 2004).  

The Board further notes that the case was twice remanded by 
the Board for further development of the evidence.  Available 
pertinent medical records have been obtained and the veteran 
has been afforded several VA examinations to determine the 
etiology of any arthritis of his hands and shoulders.  
Neither the veteran nor his representative has identified any 
additional evidence or information, which could be obtained 
to substantiate either of the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board also notes that in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted years prior to the enactment of 
the VCAA.  However, following the issuance of the VCAA letter 
in April 2003, the RO issued a supplemental statement of the 
case reflecting that the veteran's claims were readjudicated 
on a de novo basis.  There is no indication or reason to 
believe that the decision would have been different had the 
claims not been the subjects of prior adjudications.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the Decision Review Officer in January 2004.

Accordingly, the Board will address the merits of the 
veteran's claim.  




II.  Factual Background

Service medical records reflect that the veteran fell on his 
right hand in 1974; ulna irritation was diagnosed but X- rays 
revealed no significant abnormality.  In April 1992, the 
veteran was seen for complaints of hand and foot pain; 
arthritis was diagnosed.  A November 1994 report reflects 
treatment for back pain localized between the shoulders with 
X-rays ordered.  Clinical assessment at that time was 
bilateral shoulder degenerative joint disease, recurrence 
with back pain (now stable).  A November 1994 separation 
examination report shows that the veteran was taking Indocin 
for a history of degenerative joint disease/arthritis of the 
feet, hands, and shoulders.

At an April 1995 VA joints examination, the veteran 
complained of chronic dull pain in the joints of his hands, 
shoulders, and right great toe.  The examiner reported that 
April 1995 X-rays of the shoulders, knees, and ankles showed 
no radiographic evidence of degenerative joint disease.  The 
diagnosis was tenosynovitis of the shoulders and knees 
without radiographic evidence of degenerative arthritis.

In July 1995, the veteran presented at an Air Force base 
clinic with a several year history of intermittent hand pain 
and swelling of the fingers and hands with use.  It was noted 
that the veteran's hands were normal in appearance, and that 
he had recently started a job requiring lifting and carrying 
of boxes with the hands.  A history of degenerative joint 
disease was noted.  The clinical assessment was rule out 
rheumatoid arthritis; suspect degenerative joint disease and 
overuse syndrome.  July 1995 X-rays revealed normal radial 
carpal and carpal joint spaces with no evidence of joint 
narrowing, bony erosion, osteopenia, acute fracture, or 
dislocation.  The radiological impression was normal hands.

At an April 1998 VA examination for shoulder complaints, the 
veteran reported that following gradual onset of pain in both 
shoulders in 1993, he was told by Air Force physicians that 
he had degenerative joint disease.  He related problems with 
both shoulders since leaving active duty, and post-service 
treatment with Feldene and Motrin for shoulder and hand pain.  
He related continuing joint problems that affected his work 
duties at the Post Office.  On physical examination, the 
examiner opined that the veteran had chronic inflammatory 
process of both shoulders that was related to service.  The 
examiner also commented that the veteran had some form of 
acute inflammatory arthritis/bursitis, the etiology of which 
was being investigated.

At an October 1998 VA examination for complaints of pain in 
the joints of his hands, the veteran reported occasional 
swelling of his hands during the course of work-related 
physical activity, as well as aching of the hands with cold 
temperatures.  There was no swelling, tenderness, or other 
pathology on physical examination of the hands.  The examiner 
opined that the veteran "may very well have early onset 
osteoarthritis of the hands" given his symptoms.  However, 
the examiner noted that there was no evidence to suspect 
systemic inflammatory problems from the veteran's symptoms.

In May 2003, the veteran was afforded a VA joints 
examination.  The examiner noted that the claims file was 
unavailable for review, but that some of the veteran's 
records were accessible in the system.  The veteran was noted 
as working on aircraft repair in service which entailed 
reaching up over his head for extended periods of time.  The 
examiner noted that in 1993 or 1994 the veteran was told he 
had degenerative joint disease of the shoulders; and post-
service, was diagnosed with tenosynovitis of the shoulders.  
The veteran reported pain on reaching over his head, or 
extending arms back on either side.  He also related severe 
pain in the anterior portion of the shoulders on reaching 
over his head or keeping his hands over his head and 
extending arms backwards on either side.

Physical examination revealed that the shoulders were tender 
in the anterior shoulder area, primarily in the region of the 
tendon of the long head of the biceps.  There was no unusual 
swelling about the shoulders, but pain with range of motion 
with no loss of strength was noted.  The pertinent diagnosis 
was probable tenosynovitis, both shoulders.  X-rays of the 
shoulders showed no fracture, dislocation or arthritic 
change, and the acromioclavicular joint was intact.  The 
assessment was normal X-ray examination of right and left 
shoulders.

A May 2003 VA hands examination showed a good strong grip on 
right and left.  There was no swelling of interphalangeal 
joints, and the veteran could close his fist completely and 
extend all of his fingers normally.  Pain was noted in the 
proximal interphalangeal joints, with no loss of adduction or 
abduction of the fingers.  The diagnosis was inflammatory 
arthritis, first interphalangeal joints of both hands, highly 
suspected.  Osteoarthritis could not be ruled out.  X-rays 
revealed no fracture, dislocation or arthritic changes in 
either hand, and an assessment of normal examination of the 
hands was noted bilaterally.  It was also noted that the 
veteran had developed pain in his shoulders, medial elbows, 
and right great toe metacarpo-phalangeal joint, but whether 
this was related to the veteran's hand problems was yet to be 
determined.  The examiner opined that synovitis was the best 
diagnosis for the veteran's hands.

In September 2003, the same examiner who conducted the May 
2003 VA examination, furnished requested medical opinions 
relating to the etiology of the disabilities of the veteran's 
shoulders and hands.  It was noted that  the May 2003 reports 
had been carefully studied, and the claims file unavailable 
was also reviewed in great detail.

The September 2003 VA examiner concluded after a thorough 
review of the record that it was as likely as not that the 
veteran's shoulder and hand pain had their origin in military 
service.  The examiner noted that the veteran had been 
suspected of having early osteoarthritis of the hands despite 
negative X-rays, and indicated that osteoarthritis symptoms 
can occur before objective radiographic evidence occurs.  
However, the examiner concluded that the veteran has 
tenosynovitis of the shoulders, and that finger and hand pain 
could best be described as synovitis, which may well be the 
forerunner of osteoarthritic pain.  

Thereafter, the RO granted service connection for synovitis 
of the hands.  

In numerous statements and arguments, the veteran and his 
representative argue that the evidence is in equipoise, and 
service connection for arthritis of the hands and shoulders 
is warranted.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence or aggravation of arthritis may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability. See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Having carefully reviewed all evidence of record in this 
case, the Board concludes that service connection for 
arthritis of the hands and shoulders is not warranted.  
Although the evidence shows a diagnosis in service of 
degenerative joint disease in 1994, and a reported history of 
treatment with Indocin, which are favorable to the veteran's 
claims, the post-service X-rays performed in April 1995 
(shoulders), July 1995 (hands), and nine years after 
separation in May 2003 (shoulders and hands), revealed normal 
findings for the shoulders and hands with no arthritic 
changes present.  Further, the report of the most recent 
examination of May 2003, and VA opinion of September 2003 
with detailed review of the veteran's records and claims 
file, reflect the conclusion that the best diagnoses for the 
veteran's disabilities are tenosynovitis of shoulders (as 
previously diagnosed in April 1995 VA examination showing 
normal X-rays), and synovitis of the hands which may be the 
forerunner of osteoarthritic hands.  The veteran has already 
been granted service connection for these diagnosed disorders 
of his hands and shoulders.

The Board notes 1998 opinions reflecting that the veteran may 
well have some form of acute or early onset osteoarthritis, 
and May 2003 comments that the present hands condition may be 
a forerunner of arthritis.  Never the less, the preponderance 
of the evidence establishes that the veteran does not 
currently have arthritis in any of these joints.  Therefore, 
these claims must be denied.



(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the shoulders is denied.

Service connection for arthritis of the hands is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



